DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 26 April 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 9, and 17; has canceled claim 23; and has introduced new claim 24.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection.  This action is made Non-Final to introduce new grounds for rejection under 35 U.S.C. 101.

Response to Arguments
Applicant’s arguments, see pages 8-10 of the Applicant’s Remarks, filed 26 April 2021, with respect to the rejection of claims 1-3, 5-11, 13-19, 21, and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-11, 13-19, 21, and 22 has been withdrawn. 
However, upon further consideration of the claims under the current patent eligibility guidance, the claims are understood to be directed to an abstract idea with no 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-11,13-19, 21, 22, and 24  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:
A method, comprising: 
obtaining multi-component wavefields, wherein the multi-component wavefields include a horizontal component and a vertical component;
performing wavefield separation on the multi-component wavefields to obtain separated wavefields during numerical modeling, wherein the obtained separated wavefields include one or more false artifacts generated during the numerical modeling and at least one of a P-wavefield for the horizontal component, a P-wavefield for the vertical component, an S-wavefield for the horizontal component, or an S-wavefield for the vertical component, and wherein the one or more false artifacts are located at one or more places where P-wave to S-wave conversion and S-wave reflection are taking place; and 
in response to performing the wavefield separation on the multi-component wavefields to obtain the separated wavefields, applying a local orthogonalization weight (LOW) filtering to the obtained separated wavefields to obtain filtered wavefields, wherein at least one of the horizontal component or the vertical component is a first input of the LOW filtering, wherein at least one of the P-wavefield for the horizontal component, the P-wavefield for the vertical component, the S-wavefield for the horizontal component, or the S-wavefield for the vertical component is a second input of the LOW filtering, wherein applying the LOW filtering removes the one or more false artifacts generated during the numerical modeling from the obtained separated wavefields, and wherein one of:
the P-wavefield for the horizontal component is observed noise and the horizontal component is an observed signal; 
the P-wavefield for the vertical component is observed noise and the vertical component is an observed signal; 
the S-wavefield for the horizontal component is observed noise and the horizontal component is an observed signal; or
the S-wavefield for the vertical component is observed noise and the vertical component is an observed signal.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: 
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations).
In light of the specification, the step of performing wavefield separation is purely a step of mathematical calculation, because the written description teaches that wavefield separation is “based on decoupled wave equations” (Specification, [0024]) and provides several equations for performing the separation (eqs. (1)-(11) and Specification, [0026]-[0028]).  The step of applying a local orthogonalization weight (LOW) filtering is clearly a mathematical concept, because the LOW filtering is performed by applying specific mathematical equations, as taught in the specification (eqs. (12)-(14) in general and eqs. (19)-(26) for specific cases).  The general equations are ones that are simply innately part of LOW filtering, as evidenced by equations (7)-(10) in Chen et al. (“Random noise attenuation using local signal-and-noise orthogonalization”).  Thus, a person of ordinary skill would understand “applying a local orthogonalization weight (LOW) filtering” to inherently require calculation of the disclosed equations.  The limitation’s further stipulation of inputs to the filtering, together with the stipulation of which components may be observed noise and which may be 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: obtaining multi-component wavefields, wherein the multi-component wavefields include a horizontal component and a vertical component.
This step is merely an extra-solution data gathering step recited at a high level of generality.  The step does no more than gather the requisite data for performing the abstract algorithm and does not provide any details regarding any particular device used to obtain the data or even any particular object of investigation from which the data is obtained.  Therefore, the additional limitation cannot be understood to include a practical application, because it merely signifies insignificant extra-solution data gathering.
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the additional limitation does not amount to more than insignificant extra-solution data gathering.  
Claim 9 recites essentially precisely the same abstract idea as claim 1 and the same “obtaining” additional limitation along with “a device comprising: a memory and a processing unit that is arranged to perform operations including (the steps of claim 1).”  Therefore, at step 1 of the analysis, claim 9 is directed to a statutory category (machine) and recites an abstract idea (Step 2A, Prong One) for the same reasons provided with respect to claim 1 above.
At Step 2A, Prong Two, the additional limitation of “obtaining multi-component wavefields does not amount to a practical application for the same reasons provided with respect to claim 1.  A memory and a processing unit are simply generic computer components that would be included in any computing device.  Therefore, the additional limitations of claim 9 only indicate implementation of the abstract idea by a computing device, which is not a practical application.
At Step 2B, Prong Two, the “obtaining” step is considered insignificant extra-solution activity for the same reasons provided above with respect to claim 1, and mere implementation of an abstract idea by a computing device does not amount to 
Claim 17 recites essentially precisely the same abstract idea as claim and the same “obtaining” additional limitation along with “a non-transitory computer-readable medium storing instructions executable by a computer system to perform operations comprising (the steps of claim 1).”  Therefore, at step 1 of the analysis, claim 17 is directed to a statutory category (machine) and recites an abstract idea (Step 2A, Prong One) for the same reasons provided with respect to claim 1 above.
At Step 2A, Prong Two, the additional limitation of “obtaining multi-component wavefields does not amount to a practical application for the same reasons provided with respect to claim 1.  A non-transitory computer-readable medium is simply a device for computer implementation of the abstract idea.  Therefore, the additional limitations of claim 17 only indicate implementation of the abstract idea by a computing device, which is not a practical application.
At Step 2B, Prong Two, the “obtaining” step is considered insignificant extra-solution activity for the same reasons provided above with respect to claim 1, and mere implementation of an abstract idea by a computing device does not amount to significantly more than the abstract idea itself.  Therefore, claim 17 does not amount to significantly more than an abstract idea.
Claim 2, 10, and 18 are further directed to “calculating a depth image based on the filtered wavefields.”  The word “calculating” renders unclear whether this limitation amounts to more than an additional mathematical step.  There is no clear indication of a display of the image and no details regarding the object imaged.  Thus, there are 
Claim 3, 11, and 19 further recite “wherein the multi-component wavefields are formed using a time-domain elastic wave propagation model based on first-order 2D elastic wave equations.”  This limitation explicitly invokes equations, so it is directed to a mathematical concept, and thus does not add a practical application or significantly more to the abstract over the abstract idea of claim 1.
Claims 5 and 13 further recite “performing wavefield separation comprises: decoupling the first-order 2D elastic wave equations into separate P-wave and S-wave components; and separating the multi-component wavefields based on the decoupled first-order 2D elastic wave equations.”  As noted with respect to claim 1, these limitations make clear that performing wavefield separation is a mathematical concept, because the step comprises forming and using mathematical equations.
Claims 6 and 14 further recite “wherein first-order 2D elastic wave equations are written in a stress and particle-velocity formulation, and decoupling the first-order 2D elastic wave equations is performed using a set of equations associated with compressional wave components providing P-wave stress and particle-velocity for both the horizontal component and the vertical component”.  These limitations specify the form of mathematical equations and use of a set of equations, both of which are mathematical concepts, and thus do not amount to a practical application or significantly more than an abstract idea.
Claims 7 and 15 further recite “wherein applying the LOW filtering comprises: for each wavefield in the separated wavefields: calculating a local orthogonalization weight; and obtaining a filtered wavefield by applying the calculated local orthogonalization weight to a corresponding component of the multi-component wavefields.”  These are steps of calculating a weight and essentially multiplying by the weight.  These limitations simply confirm that applying the LOW filtering is an abstract step, as noted with respect to claim 1.
Claims 8 and 16 further recite “wherein the wavefield separation is performed using a P-wavefield and S-wavefield separation method.”  As noted with respect to claim 1, the wavefield separation is a mathematical concept.  Further specifying the types of wavefields separated does not alter this assessment.
Claims 21 and 22 further recite: “wherein the depth image is of an underground oil reservoir.”  This limitation at least broadly indicates the subject of the image.  However, as noted with respect to claims 2 and 10, the claims only specify “calculating” the image rather than displaying, so the “additional element” status of the limitation is suspect.  Furthermore, the claim does not clarify the practical application of the abstract idea with respect to the depth image.  Taking a depth image of an underground oil reservoir does not, of itself, amount to significantly more than the abstract idea, because such activity is well-known in the art.  For example, Hardage and De Meersman both teach performing depth imaging of an underground oil reservoir.  Therefore, claims 21 and 22 do not amount to significantly more than an abstract idea.
Claim 24 further recites “wherein: the P-wavefield for the vertical component is the observed noise and the vertical component is the observed signal; or the S-wavefield for the horizontal component is the observed noise and the horizontal component is the observed signal.”  As noted with respect to claim 1, these limitations 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862